
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.38


PUT OPTION AGREEMENT


THIS PUT OPTION AGREEMENT is made on the 17th day of January, 2005.

AMONG

(1)AGC HOLDINGS LIMITED, an exempted company incorporated under the laws of the
Cayman Islands and whose registered office is at Ugland House, South Church
Street, P.O. Box 309, George Town, Grand Cayman, Cayman Islands ("AGC");

(2)ABACUS INTERNATIONAL PTE LTD, a Singapore private company limited by shares,
whose principal place of business is at ABACUS Plaza, 3 Tampines Central 1,
#08-01, Singapore 529540 ("Abacus");

(3)TRAVELOCITY.COM LP, a Delaware limited partnership whose principal place of
business is at 3150 Sabre Drive, Southlake, Texas 76092, USA ("Travelocity");

(4)ZUJI HOLDINGS LIMITED an exempted company incorporated under the laws of the
Cayman Islands and whose registered office is at Ugland House, South Church
Street, P.O. Box 309, George Town, Grand Cayman, Cayman Islands ("the Company"
or "Zuji");

(5)solely for purposes of Article VII, SABRE INC., a Delaware corporation whose
principal place of business is at 3150 Sabre Drive, Southlake, Texas 76092, USA
("Sabre").

RECITALS:

(A)The Company is an exempted company incorporated in the Cayman Islands in
accordance with the laws of the Cayman Islands and the terms of the Joint
Venture Agreement. The Company conducts its business through several direct and
indirect wholly owned subsidiaries of the Company listed in Schedule 1.1 hereto
(collectively, together with the Company, the "Group").

(B)AGC, Abacus, Travelocity, Qantas Airways Limited and the Company have entered
into that certain Joint Venture Agreement dated as of 21 June 2002, as amended
as of the date hereof (the "Joint Venture Agreement") whereby the parties agreed
to certain provisions for the funding, operating and managing of the Company and
its Business.

(C)As a result of various issuances and transfers of ordinary shares of the
Company prior to the date hereof, there are a total of 76,772,000 ordinary
shares of the Company issued and outstanding, which are held as follows:
Travelocity holds 7,778,000 shares; AGC holds 61,416,800 shares; and Abacus
holds 7,577,200 shares.

(D)The parties hereto desire to enter into an agreement whereby Travelocity will
grant to each of AGC and Abacus (AGC and Abacus collectively, the
"Shareholders", and individually a "Shareholder") an option to require that
Travelocity purchase all of the ordinary shares and any other equity of the
Company held by such Shareholder.


AGREEMENT

        NOW, THEREFORE, in consideration of the recitals above, which are an
integral part of this Agreement and the mutual representations, warranties and
covenants contained herein, including the consideration set out in Section 1.2
herein, the parties hereto agree as follows:


ARTICLE I

OPTION TO PUT STOCK

        1.1    Grant of Put Options    Travelocity hereby grants to each
Shareholder a non-transferable irrevocable right to require Travelocity to
purchase by itself or through an Affiliate from such Shareholder at the exercise
price specified herein all, but not less than all, of the issued and

--------------------------------------------------------------------------------



outstanding ordinary shares of the Company and any other equity in the Company
held or owned by such Shareholder in any capacity (together with all rights
attaching thereto), and to exercise the other rights, powers and privileges
provided herein, all subject to the terms and conditions contained herein (with
respect to (i) AGC, the "AGC Put Option" and (ii) Abacus, the "Abacus Put
Option"; the AGC Put Option and the Abacus Put Option are collectively referred
to as the "Put Options"). The current holdings of each Shareholder are as set
forth opposite such Shareholder's name on Schedule 1.1 hereto. In the event of
any stock split, stock dividend, reclassification of Zuji ordinary shares or
other equity interest, or any similar event with respect to Zuji ordinary shares
or other equity interest, which becomes effective prior to the Closing (as
defined herein), the number and type of shares and/or equity subject. to the Put
Options shall be proportionately and appropriately adjusted to reflect such
event; provided that under any and all circumstances, each Put Option shall
always be exercisable in respect of all of the ordinary shares and other equity
interests in Zuji held by the relevant Shareholder (all Zuji ordinary shares and
any other equity interest subject to the Put Options, as of the date hereof and
any additional ordinary shares and/or other equity interests issued in respect
thereof in connection with events described in this sentence, are referred to
herein as the "Put Shares" and "AGC Put Shares" shall mean Put Shares held by
AGC and "Abacus Put Shares" shall mean Put Shares held by Abacus). In the event
any Shareholder acquires any additional Zuji ordinary shares and/or other equity
interests on or after the date hereof, such Shareholder agrees that such shares
shall be "Put Shares" as defined herein and that the Put Options granted by
Travelocity pursuant to this Agreement shall apply to such acquired Put Shares.
The Shareholder or Shareholders which are parties to such acquisition of
additional shares shall provide written notice to Travelocity updating the
information contained in Schedule 1.1 hereto within five (5) days of such
acquisition.

        1.2    Consideration.    In consideration for the grant of the aforesaid
Put Options, AGC and Abacus each shall as of the date hereof execute an
amendment to the Joint Venture Agreement, and pay Travelocity Ten Dollars
(US$10.00).

        1.3    Exercise of Put Option.    The Put Options are not exercisable
prior to 1 January 2006. At any time on or between 1 January 2006 and 31
January 2006 (the "Exercise Period"), and subject to and upon the terms of this
Agreement, (i) AGC shall, in its sole discretion, have the right to exercise the
AGC Put Option and (ii) Abacus shall, in its sole discretion, have the right to
exercise the Abacus Put Option, provided that if AGC duly exercises the AGC Put
Option pursuant to the terms of this Agreement, then Abacus shall be deemed to
have exercised the Abacus Put Option. Nothing herein shall require AGC to
exercise the AGC Put Option at the same time as the exercise of the Abacus Put
Option, and the exercise of the Abacus Put Option shall not require the exercise
of the AGC Put Option.

        1.4    Put Option Term.    The Put Options shall expire, without further
consideration payable to or by any party, at 11:59 p.m., Singapore time, on 31
January 2006 unless validly exercised prior to that date and time, in which
event the exercised Put Option shall continue until either the Closing or the
termination of the relevant Put Option as provided herein ("Put Option Term").

        1.5    Manner of Exercise.    

        (a)   AGC Put Option. To exercise the AGC Put Option, AGC shall deliver
to Travelocity during the Exercise Period, a notice of exercise substantially in
the form of Exhibit 1.5 attached hereto ("Notice of Exercise") pursuant to
Section 8.5 hereof. Any exercise of the AGC Put Option under the terms of this
Agreement shall be irrevocable, shall also be deemed to effect an exercise of
the Abacus Put Option, and shall bind AGC and Abacus to sell, and Travelocity to
purchase, the AGC Put Shares and Abacus Put Shares, respectively, on the terms
provided herein. For the avoidance of doubt, AGC shall not be responsible in any
way for the performance by Abacus of its obligations with respect to the Abacus
Put Option, and Travelocity shall observe its obligations with respect to the
AGC Put Option irrespective of the ability or willingness of Abacus to perform
its obligations with respect to the Abacus Put Option.

2

--------------------------------------------------------------------------------



        (b)   Abacus Put Option. To exercise the Abacus Put Option, Abacus shall
deliver to Travelocity during the Exercise Period, a Notice of Exercise pursuant
to Section 8.5 hereof. Any exercise of the Abacus Put Option (pursuant to this
Section 1.5(b) or upon a deemed exercise of the Abacus Put Option as provided in
Sections 1.3 and 1.5(a)) shall be irrevocable, and shall bind Abacus to sell,
and Travelocity to purchase, the Abacus Put Shares on the terms provided herein.

        1.6    Exercise Price.    

        (a)   AGC Shares. The total purchase price for the AGC Put Shares to be
paid by Travelocity upon the Closing of the AGC Put Option shall be
US$30,708,400 (the "AGC Exercise Price"). AGC and Travelocity agree and
acknowledge that, unless otherwise agreed by such parties in writing, such
amount shall not change even if the number of Put Shares subject to the AGC Put
Option changes as a result of any stock split, stock dividend or
reclassification of Zuji ordinary shares, any acquisition of any additional Put
Shares or any other event.

        (b)   Abacus Shares. The total purchase price for the Abacus Put Shares
to be paid by Travelocity upon the Closing of the Abacus Put Option shall be
US$3,788,600 (the "Abacus Exercise Price"). Abacus and Travelocity agree and
acknowledge that, unless otherwise agreed by such parties in writing, such
amount shall not change even if the number of Put Shares subject to the AGC Put
Option changes as a result of any stock split, stock dividend or
reclassification of Zuji ordinary shares, any acquisition of any additional Put
Shares or any other event.

        1.7    Closing Date.    Upon the exercise of each or both of the AGC Put
Option or Abacus Put Option and subject to the conditions contained herein, a
closing of the purchase of the Put Shares hereunder (the "Closing") shall take
place at Block 750E, Chai Chee Road, #05-07/08 Technopark@Chai Chee, Singapore
469005 on a business day, and at a time during business hours, specified by
Travelocity, but in no event, unless otherwise agreed by Travelocity and the
relevant Shareholder, shall such date be later than 21 days after date the
Notice of Exercise is received by Travelocity (the "Closing Date"). Travelocity
may re-schedule the Closing on written notice to the Shareholder on any number
of occasions, provided that such re-scheduled date is on or prior to the 21st
day after the date the Notice of Exercise is received by Travelocity.

        1.8    Purchase and Sale of Put Shares.    Subject to the terms and
conditions of this Agreement, at the Closing the Shareholder shall sell, assign,
transfer, convey and deliver to Travelocity, free and clear of any and all
liens, pledges, charges, claims, encumbrances or restrictions of any nature
whatsoever and Travelocity shall purchase and acquire from the Shareholder all
of the Put Shares held by such Shareholder. The parties hereby agree and
acknowledge that Travelocity may, in its sole discretion, cause one of its
Affiliates to purchase and acquire any or all of the Put Shares held by a
Shareholder at the Closing. As used in this Agreement, "Affiliate" means, with
respect to any entity at any time, any person that controls such entity, is
controlled by such entity or is under common control with such entity, where
"control" means, with respect to any person, owning, directly or indirectly,
more than 50% of the capital stock (or other ownership interest, if not a
corporation) of such person ordinarily having voting rights, or otherwise having
the right or ability, by contract or otherwise, to direct the management and
policies of such person.

        1.9    Default by Any Shareholder at the Closing.    Notwithstanding any
other provision of this Agreement, if both Shareholders exercise their Put
Options and then either Shareholder shall refuse or fail to deliver at the
Closing any of the Put Shares as provided in this Article I, or either
Shareholder shall fail or refuse to consummate the transactions described in
this Agreement prior to or on the Closing Date, such failure or refusal shall
not relieve Travelocity or the other Shareholder of any obligations under this
Agreement.

        1.10    Conditions to Close.    The obligations of the parties to
consummate the purchase and sale of the Put Shares shall be subject to the
satisfaction, on or before the Closing Date, of each of the

3

--------------------------------------------------------------------------------




following conditions, any of which may be waived, in whole or in part, by the
party in whose favour the condition must be satisfied for purposes of
consummating such transactions:

        (a)   No Injunction, Etc. No Law or order shall have been enacted by any
court or governmental or regulatory authority of competent jurisdiction to
enjoin, restrain, prohibit, or obtain damages in respect of this Agreement or
the consummation of the transactions contemplated hereby, if such Law or order
would make it unlawful to consummate such transactions.

        (b)   Representations True and Covenants Performed at Closing. Except
for the representations and warranties in Sections 2.1(b) and 2.5, the
representations and warranties made by each Shareholder in this Agreement shall
be complete and correct on the Closing Date with the same force and effect as if
this Agreement had been executed on and as of the Closing Date. Each Shareholder
shall have duly performed all of the agreements and covenants and satisfied all
of the conditions to be performed or complied with by them on or prior to the
Closing Date.

        1.11    Deliveries at Closing.    At the Closing, Travelocity, AGC
and/or Abacus, as applicable, shall deliver or cause to be delivered the
following:

        (a)   Officer's Certificate of Shareholder. Each Shareholder that
exercised its Put Option shall provide Travelocity a certificate dated as of the
Closing Date signed by a duly authorized officer or representative of each such
Shareholder certifying the satisfaction of the condition in Section 1.10(b) and
that such Shareholder has duly performed and complied with all of the covenants
and agreements of this Agreement.

        (b)   Share Certificates. Each Shareholder that exercised its Put Option
shall cause to be delivered to Travelocity certificates representing the Put
Shares to be sold by such Shareholder, together with accompanying share transfer
forms, duly endorsed in blank for the transfer of such shares to Travelocity (or
an Affiliate pursuant to Section 1.8), free and clear of any and all liens,
pledges, charges, claims, encumbrances or restrictions of any nature whatsoever
and with all necessary transfer taxes paid or other revenue stamps affixed
thereto.

        (c)   Exercise Price. Travelocity shall provide the exercise price as
set forth in Section 1.6 hereof to the Shareholder that exercised its Put Option
in immediately available U.S. funds by wire transfer.

        (d)   Joint Venture Agreement. On or prior to the Closing, each party
shall execute and simultaneously deliver to the other parties a waiver and
release (in the form set out in Appendix A hereto) of any and all claims of the
first-mentioned party and its successors and assigns against such other parties,
the Company or any of their respective Affiliates arising under or in connection
with the Joint Venture Agreement.


ARTICLE II

REPRESENTATIONS AND WARRANTIES

OF THE SHAREHOLDERS

        As an inducement to Travelocity to enter into this Agreement and grant
the Put Options, each Shareholder represents and warrants to Travelocity,
severally and not jointly, as follows, except with respect to Sections 2.1(b),
2.5 and 2.6, in respect of which AGC (only) represents and warrants to
Travelocity:

        2.1    Ownership of Shares.    

        (a)   Shareholder is the owner of all right, title and interest (legal,
record and beneficial) in and to that number of Put Shares listed opposite the
name of such Shareholder in Schedule 1.1

4

--------------------------------------------------------------------------------



hereto, free and clear of any and all liens, pledges, charges, claims,
encumbrances or restrictions of any nature whatsoever, except pursuant to the
Joint Venture Agreement. The delivery to Travelocity of all Put Shares of such
Shareholder upon exercise of the option granted by Travelocity pursuant to the
provisions of this Agreement will transfer to Travelocity good and marketable
title to all such Put Shares free and clear of all liens, pledges, charges,
claims, encumbrances or restrictions of any nature whatsoever. Other than the
Put Shares listed opposite the name of the Shareholder in Schedule 1.1 hereto,
on the date of this Agreement the Shareholder owns no right, title or interest
(legal, record or beneficial) to any ordinary shares Zuji or any other equity
security of Zuji or right of any kind to have any such equity security issued.
Except as specifically contemplated by this Agreement, no person has any
agreement or option or any right or privilege (whether pre-emptive or
contractual) capable of becoming an agreement or option for the purchase of any
Put Shares from the Shareholder.

        (b)   Schedule 1.1 sets forth to AGC's "knowledge" (as defined in
Section 2.5), in respect of each member of the Group a full and complete
description of (1) the authorized share capital and other equity interests in
respect of such Group member, and (2) all of the issued and outstanding share
capital and other equity interests of such Group member, including the record
and beneficial owners of any and all issued and outstanding shares and other
interests. To AGC's knowledge, except as provided in the Joint Venture
Agreement, there are no other options or warranties, or other contracts or
rights of any kind whatsoever, for the issuance or transfer of any issued or
unissued share capital or other securities of a member of the Group, whether by
any member of the Group or any other person.

        2.2    Capacity and Validity.    Shareholder is duly incorporated or
validly organized according to the laws of the jurisdiction in which it purports
to be so incorporated or organized. Shareholder has the full power, authority
and capacity necessary to enter into and perform its obligations under this
Agreement, to sell, assign, transfer and convey its Put Shares as and if
required by this Agreement, and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Shareholder and
constitutes the legal, valid and binding obligation of Shareholder, enforceable
in accordance with its terms.

        2.3    Absence of Conflicting Agreements or Required Consents.    The
execution, delivery and performance by Shareholder of this Agreement and any
other documents contemplated hereby (with or without the giving of notice, the
lapse of time, or both): (i) does not require the consent of any governmental or
regulatory authority or any other third party; (ii) will not conflict with,
result in a breach of, or constitute a default under any ruling, judgment, order
or injunction, or any Law, of any court or governmental or regulatory authority
to which the Shareholder is subject or by which the Shareholder, or any of its
properties and assets, are bound; (iii) will not conflict with, constitute
grounds for termination of, result in a breach of, constitute a default under,
or accelerate or permit the acceleration of any performance required by the
terms of any agreement, instrument, license or permit, material to this
transaction, to which the Shareholder is a party or by which the Shareholder or
any of its assets and properties is bound; and (iv) will not create any lien,
pledge, charge, claim, or encumbrance or restriction upon the Put Shares owned
by the Shareholder.

        2.4    Litigation and Claims Against Shareholder.    There are no
claims, lawsuits, actions, arbitrations (not including any claims, lawsuits,
actions or arbitrations made or initiated by Travelocity or any of its
Affiliates), administrative or other proceedings, or governmental or regulatory
investigations or inquiries, pending or threatened against such Shareholder
affecting or potentially affecting the performance by such Shareholder under
this Agreement and, to the knowledge of the Shareholder, there is no basis for
any action or any state of facts or occurrence of any event which might give
rise to the foregoing.

5

--------------------------------------------------------------------------------




        2.5    Warranties Regarding the Group.    AGC represents and warrants
that, except as set forth in Schedule 2.5A, it has no knowledge of any matter
that would render untrue or incorrect any of the statements set forth in
Schedule 2.5 regarding the Company and any other member of the Group, and other
topics addressed therein. For the purposes of this Section 2.5 and
Section 2.1(b), the term "knowledge" shall mean with respect to AGC, the actual
knowledge of any of the members of the Management Committee of the Board of
Directors of the Company (the "Boardco") as of the date of this Agreement that
was appointed by AGC (namely Peter Kelly, Tan Kim Thiam and Scott Ohman), and
the expression "actual knowledge" shall in this respect mean the actual
knowledge of matters that have been minuted, whether as discussion or resolution
items, in the minutes of proceedings of Boardco during the time when such
members served as members of Boardco.

        2.6    Absence of Fraudulent Conduct.    The Shareholder does not have
actual knowledge of any fraudulent conduct by any Shareholder or any of the
directors nominated by any Shareholder to the board of directors of the Company
in relation to the conduct of the business of any of the Group Companies or the
transactions contemplated by this Agreement, and such Shareholder is not aware
of any claims of any such conduct made by any person.

        2.7    Material Statements and Omissions; Absence of Events.    None of
the representations or warranties made by Shareholder herein contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact required to make any other statement contained in this
Article II (excluding Sections 2.1(b) and 2.5), in light of the circumstances
under which they were made, not misleading. Shareholder is not aware of any
impending or contemplated event that would cause any of its representations and
warranties made in this Article II (excluding Sections 2.1(b) and 2.5) not to be
true, correct and complete on the date of such event, as if made on that date.


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TRAVELOCITY

        As an inducement to each of the Shareholders to enter into this
Agreement and consummate the transactions contemplated herein, Travelocity
hereby represents and warrants to each of the Shareholders as follows:

        3.1    Organization, Standing and Authority of
Travelocity.    Travelocity is a limited partnership duly organized and under
the laws of the State of Delaware. Travelocity has the full power, authority and
capacity necessary to enter into and perform its obligations under this
Agreement, to purchase the Put Shares as and if required by this Agreement, and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Travelocity and constitutes the legal, valid and
binding obligation of Travelocity, enforceable in accordance with its terms.

        3.2    Absence of Conflicting Agreements or Required Consents Relating
to Travelocity's Obligations.    The execution, delivery and performance by
Travelocity of this Agreement and any other documents contemplated hereby (with
or without the giving of notice, the lapse of time, or both): (i) will not
conflict with any provision of Travelocity's limited partnership agreement;
(ii) does not require the consent of any governmental or regulatory authority or
any other third party; (iii) will not conflict with, result in a breach of, or
constitute a default under any ruling, judgment, order or injunction, or any
Law, of any court or governmental or regulatory authority to which Travelocity
is subject or by which Travelocity or any of its assets and properties is bound;
and (iv) will not conflict with, constitute grounds for termination of, result
in a breach of, constitute a default under, or accelerate or permit the
acceleration of any performance required by the terms of any agreement,
instrument, license or permit, material to this transaction, to which the
Travelocity is a party or by which Travelocity or any of its assets and
properties is bound.

6

--------------------------------------------------------------------------------




        3.3    Litigation and Claims Against Travelocity.    There are no
claims, lawsuits, actions, arbitrations, administrative or other proceedings, or
governmental or regulatory investigations or inquiries, pending or threatened
against Travelocity affecting the performance by Travelocity of this Agreement
and, to the knowledge Travelocity, there is no basis for any such action or any
state of facts or occurrence of any event which might give rise to the
foregoing.

        3.4    Absence of Fraudulent Conduct.    Travelocity does not have
actual knowledge of any fraudulent conduct by Travelocity or any of the
directors nominated by Travelocity to the board of directors of the Company in
relation to the conduct of the business of any of the Group Companies or the
transactions contemplated by this Agreement, and Travelocity is not aware of any
claims of any such conduct made by any person.

        3.5    Material Statements and Omissions; Absence of Events.    None of
the representations or warranties made by Travelocity herein contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact required to make any other statement contained herein or
therein, in light of the circumstances under which they were made, not
misleading. Travelocity is not aware of any impending or contemplated event that
would cause any of its representations and warranties made herein not to be
true, correct and complete on the date of such event, as if made on that date.


ARTICLE IV

ADDITIONAL COVENANTS AND AGREEMENTS

        4.1    Liens.    Each Shareholder agrees not to pledge any of its Put
Shares and agrees to otherwise keep all of its Put Shares free and clear of all
liens, pledges, charges, claims, encumbrances or restrictions of any nature
whatsoever, from and after the date hereof until the sooner of (i) the
expiration of the Put Option Term, or (ii) the Closing Date. Each Shareholder
acknowledges and agrees that, from the date hereof, such Shareholder shall not
enter into an agreement (or grant an option or any right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement) to effect a
transfer, sale, or any other disposition of any of the Put Shares prior to the
Closing.

        4.2    Conditions to Closing.    After delivery of the Notice of
Exercise by a Shareholder, such Shareholder and Travelocity agree to use their
commercially reasonable efforts to satisfy the closing conditions set forth in
Article I of this Agreement. In addition, the parties agree to use commercially
reasonable efforts to obtain the consent of the Company's board of directors to
the transfer of Shares hereunder, and the registration of such transfer in the
Company's register, in both cases at or prior to Closing.

        4.3    Transfer of Put Options.    The parties hereto acknowledge and
agree that the Put Options are personal to each of AGC and Abacus. As such, the
exercise of the Put Options shall not extend to any other shareholder of Zuji,
except AGC and/or Abacus, and AGC and/or Abacus may not transfer the right to
exercise the Put Options, or any other rights hereunder, to a third party.

        4.4    Confirmatory Diligence.    The parties hereto acknowledge and
agree that after exercise of either or both of the Put Options under Section 1.3
hereof, Travelocity shall be entitled to conduct further reasonable due
diligence to confirm the on-going accuracy of the warranties of the Shareholders
in Sections 2.1(a), 2.2, 2.3, 2.4 and 2.6 hereof. After exercise of either or
both Put Options, the Shareholders and the Company shall procure that
Travelocity's representatives shall be allowed, upon reasonable notice and
during working hours, access to the books and records of each member of the
Group Company to confirm the accuracy of such warranties.

        4.5    No Shop.    Neither the Shareholder nor the Company (nor any of
their respective Affiliates) will, directly or indirectly, initiate, solicit,
continue or encourage any proposals or offers from, or

7

--------------------------------------------------------------------------------




discussions or negotiations with, any person in relation to the sale or
potential sale, merger, amalgamation or other dealings to or with such person of
(i) any member of the Group or any material assets of a member of the Group, or
(ii) any shares of capital stock or other equity interest in any member of the
Group, unless and until this Agreement is terminated under Article VI.

        4.6    Company Acknowledgement.    The Company acknowledges the terms of
this Agreement and undertakes that it will not, and so far as it is able will
procure or cause that no other person (including the Shareholders and other
members of the Group) will, do anything which is in breach of or inconsistent
with the terms hereof.

        4.7    Joint Venture Agreement.    Each of the Company, Travelocity and
each Shareholder covenants and agrees that it will comply in all respects with
the terms of the Joint Venture Agreement.

        4.8    Notification of Certain Events.    Each party shall give prompt
notice to the other parties as soon as practicable after it has actual knowledge
of (i) the occurrence, or failure to occur, of any event which would or would be
likely to cause such party's representations or warranties contained in this
Agreement to be untrue or incorrect in any material respect at any time from the
date hereof to the Closing Date, or (ii) any failure on such party's part or on
the part of any of its officers, directors, employees, representatives or agents
to comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by such party under this Agreement.
Each party shall, in connection with such notices, deliver to the other parties
a written disclosure schedule (a "Schedule of Breaches") as to any matter of
which it becomes aware following execution of this Agreement which would
constitute a breach of any representation, warranty, covenant, condition or
agreement in this Agreement by such party, identifying on such Schedule of
Breaches the representation, warranty, covenant, condition or agreement which
would be so breached.

        4.9    Effectiveness of the Put Options.    Travelocity will not, and
Travelocity will cause its Affiliates to not, take any action, or fail to take
any action, under its or its Affiliates control, if such action or failure to
take action materially adversely affects the ability of either Shareholder to
exercise its Put Option as provided for herein.

        4.10    Frustrating Event.    Travelocity irrevocably agrees that
notwithstanding anything to the contrary contained herein or in any related
agreements, in the event that:

        (a)   a Zuji Insolvency Event (as defined below) occurs (whether before
or after the exercise of the Put Options) and is continuing on 1 January 2006;
or

        (b)   a Shareholder is as of 1 January 2006 unable to exercise its Put
Option in accordance with the provisions of Section 1, or the AGC Put Shares
cannot be transferred to Travelocity following such exercise, due to
circumstances that (i) do not amount to a breach of any of the terms of this
Agreement by such Shareholder, or (ii) are not under the sole control of such
Shareholder and its Affiliates and/or any of the AGC Parties and their
Affiliates (individually or collectively),

        (any of which constitutes a "Frustrating Event") and regardless of
whether there has been any breach of Travelocity's obligations under
Section 4.9:

(i)Travelocity shall within seven days of demand by either Shareholder (but in
no event shall such demand be delivered earlier than 1 January 2006) pay to such
Shareholder the relevant exercise price as set forth in Section 1.6 hereof in
immediately available U.S. dollar funds by wire transfer without any further
requirement whatsoever (including without limitation any requirement for the Put
Option to be exercised or for the Put Shares of the Shareholder to be
transferred to Travelocity), except as otherwise provided in this Section 4.10
or the amendment to the Joint Venture Agreement dated as of the date hereof;

8

--------------------------------------------------------------------------------



(ii)the Shareholder delivering a demand under Clause (i) above shall have no
further liability whatsoever to Travelocity in respect of its obligations under
the Put Option, except as otherwise provided in this Section 4.10 or the
amendment to the Joint Venture Agreement dated as of the date hereof; and

(iii)for the purposes of Clause 5.1 of the Amendment to Joint Venture Agreement
dated the date hereof, if AGC delivers a demand under Clause (i) above, the AGC
Put Option shall be deemed to have been duly exercised by AGC (if not already
exercised prior to the occurrence of the Frustrating Event) as of the date such
demand is delivered to Travelocity.


        Each Shareholder agrees that upon the occurrence of a Frustrating Event
and subject to Travelocity having made payment in full of the relevant exercise
price to such Shareholder in accordance with this Section 4.10, it shall take
all commercially reasonable efforts which may be requested by Travelocity, at
Travelocity's expense, to effect, to the fullest extent permitted by Law given
the circumstances of the Frustrating Event, the transfer of the Put Shares or
the rights attaching thereto to Travelocity, provided always that the payment by
Travelocity of the exercise price as required by this Section 4.10 shall not be
conditional upon the completion of such transfer.

        A "Zuji Insolvency Event" means any of following: (a) a receiver,
receiver and manager, administrator, trustee or similar official is appointed
over any of the assets or undertaking of the Company; (b) the Company is or
becomes unable to pay its debts when they are due or is unable to pay its debts;
(c) the Company enters into or resolves to enter into any arrangement,
composition or compromise with, or assignment for the benefit of, its creditors
or any class of them; or (d) an application or order is made for the winding up
or dissolution of, or the appointment of a provisional liquidator to, the
Company or a resolution is passed for the winding up or dissolution of the
entity.

        4.11    No Sums Owing.    The parties hereby acknowledge and agree that
as at the date of this Agreement there are no sums owing by (i) AGC to the
Company or any other member of the Group or vice versa, or (ii) Abacus to the
Company or any other member of the Group or vice versa except as listed in
Schedule 4.11 hereto.


ARTICLE V

REMEDIES

        5.1    Injunctive Relief; Damages.    Each party acknowledges and agrees
that if any of them shall breach the warranties, representations, indemnities,
covenants, agreements, undertakings, and obligations on each of their parts
contained in this Agreement, damages may not be an adequate remedy in which case
this Agreement shall be enforceable by injunction, order for specific
performance or such other equitable relief as a court of competent jurisdiction
may see fit to award. In addition to such equitable relief, except as otherwise
provided herein, a party hereto shall be entitled to all other remedies provided
at law or in equity, including actual damages (but not consequential damages),
for a breach under this Agreement.

        5.2    Limitations On Recovery For Breach of Section 2.1(b) or
2.5.    Solely with respect to claims by Travelocity for breach by AGC of
Section 2.1(b) or 2.5:

        (a)   the maximum aggregate liability of AGC with respect to any breach
by AGC of Section 2.1(b) or 2.5 shall at all times be limited to ten percent
(10%) of the AGC Exercise Price.

        (b)   AGC shall have no liability to the extent that Travelocity has not
provided written notice of such claims either prior to the Closing or during the
three (3) month period commencing on the Closing Date for AGC's Put Option
hereunder.

9

--------------------------------------------------------------------------------






        (c)   AGC shall be liable for a breach or breaches of Section 2.1(b) or
2.5 only when any and all losses, damages, liabilities, damages, diminution in
value, costs and expenses (including reasonable attorneys' fees) suffered or
incurred by Travelocity in connection with such breach or breaches ("Losses")
exceeds US$50,000 (the "Threshold Amount"); provided that once claims for Losses
exceed that Threshold Amount, then the entire amount of the claims (and not just
amounts in excess of $50,000) can be recovered by Travelocity.

        (d)   The limitations in this Section 5.2 shall not apply to (i) claims
for fraud or willful misconduct, or (ii) claims for breach of any
representations or warranties other than those contained in Section 2.1(b) or
2.5.


ARTICLE VI

TERMINATION

        6.1    Method of Termination.    The transactions contemplated by this
Agreement with respect to a particular Put Option (and the terms and conditions
of this Agreement in respect of such Put Option) may be terminated at any time:

(a)prior to or after a Shareholder's delivery of the Notice of Exercise for such
Put Option, by the mutual written consent of Travelocity and the relevant
Shareholder.

(b)after a Shareholder's delivery of the Notice of Exercise for such Put Option
and prior to the Closing by Travelocity upon written notice to the Shareholders
if any of the conditions set forth in Section 1.10 have not been fulfilled or
waived at any Closing scheduled, unless such fulfillment has been frustrated or
made impossible by any act or failure to act of Travelocity.

        6.2    Effect of Termination.    If this Agreement terminates pursuant
to Section 6.1 with respect to a particular Put Option, this Agreement as to
such Put Option shall become void and of no further force and effect, and no
party (or any of its officers, directors, employees, agents, representatives or
shareholders) shall be liable to any other party for any future costs, expenses,
damages (direct or indirect) or loss of anticipated profits; provided that any
such termination shall be without prejudice to any accrued rights or obligations
of the parties up to the date of termination, and shall not prejudice the rights
and obligations of the parties with respect to the other Put Option.


ARTICLE VII

GUARANTEE

        7.1    Guarantee by Sabre Inc.    

        (a)   In consideration of the Shareholders entering into this Agreement,
Sabre hereby unconditionally and irrevocably guarantees to the Shareholders the
due and punctual performance and observance by Travelocity of its payment
obligations under this Agreement. The liability of Sabre as aforesaid shall not
be released or diminished by any forbearance, neglect or delay in seeking
performance of the obligations hereby imposed or any granting of time for such
performance.

        (b)   If and whenever Travelocity defaults for any reason whatsoever in
the performance of its payment obligations under this Agreement, Sabre shall
forthwith upon demand unconditionally perform (or procure performance of) and
satisfy (or procure the satisfaction of) such payment obligations in regard to
which such default has been made in the manner prescribed by this Agreement and
so that the same benefits shall be conferred on the Shareholders as it would
have been received if such payment obligations had been duly performed and
satisfied by Travelocity. Sabre hereby waives any rights which it may have to
require that the Shareholders proceed first

10

--------------------------------------------------------------------------------






against or claim payment from Travelocity to the intent that as between the
Shareholders and Sabre the latter shall be liable as principal debtor as if it
had entered into all undertakings, agreements and other obligations jointly and
severally with Travelocity.

        (c)   In the event of default by Sabre in the payment of any amount due
under this Agreement, the liability of Sabre shall be increased to include
interest on such sum from the date of Closing to the date of actual payment of
such sum in full by Sabre (as well after as before judgment) at a rate per annum
being the "prime rate" as reported by The Wall Street Journal in the United
States on the Closing Date, plus two percent (2%). Interest determined in
accordance with this Section shall be calculated on the basis of a 365-day year
and on the actual number of days elapsed and shall accrue from day to day.

        (d)   This guarantee is to be a continuing security to the Shareholders
for all payment obligations on the part of Travelocity under or pursuant to this
Agreement notwithstanding any settlement of account between Sabre and
Travelocity or Sabre ceasing to have any interest in Travelocity).

        (e)   This guarantee is in addition to and without prejudice to and not
in substitution of any rights or security which the Shareholders may now or
hereafter have or hold for the performance and observance of the payment
obligations of Travelocity under or in connection with this Agreement.

        (f)    In the event of Sabre having taken or taking any security from
Travelocity in connection with this guarantee, Sabre hereby undertakes to hold
the same in trust for the Shareholders pending discharge in full of all Sabre's
obligations under or pursuant to this Agreement.

        (g)   As a separate and independent stipulation, Sabre agrees that any
payment obligation expressed to be undertaken by Travelocity under this
Agreement which may not be enforceable against or recoverable from Travelocity
by reason of any circumstance that amounts to a breach of any warranty in
Article III shall nevertheless be enforceable against or recoverable from Sabre
as though the same had been incurred by Sabre and Sabre were sole or principal
obligor in respect thereof and shall be performed or paid by Sabre on demand.

        (h)   Sabre (as an Affiliate of Travelocity), acknowledges and agrees to
the terms and conditions of Section 4.9.


ARTICLE VIII

MISCELLANEOUS PROVISIONS,

        8.1    Costs.    Each party hereto shall pay its own costs and
disbursements of and incidental to the preparation and execution of this
Amendment.

        8.2    Assignment.    Save as otherwise provided herein, the benefits
and obligations conferred by this Agreement upon each of the parties hereto are
personal to that party and shall not be, and shall not be capable of being,
assigned, delegated, transferred or otherwise disposed of, save with the written
consent of each of the other parties.

        8.3    Entire Agreement.    This Agreement, together with the Joint
Venture Agreement as amended (together with any documents referred to herein or
executed contemporaneously by the parties in connection herewith) constitutes
the whole agreement among the parties hereto and supersedes any previous
agreements, arrangements or understandings between them relating to the subject
matter hereof. Each of the parties acknowledges that it is not relying on any
statements, warranties or representations given or made by any of them relating
to the subject matter hereof, save as expressly set out in this Agreement or the
Joint Venture Agreement, as amended.

11

--------------------------------------------------------------------------------




        8.4    Variation.    No variation or amendment to this Agreement shall
be effective unless in writing signed by authorised representatives of each of
the parties hereto.

        8.5    Notices.    Each notice, demand or other communication given or
made under this Agreement shall be in writing and delivered or sent to the
relevant party at its address or fax number set out below (or such other address
or fax number as the addressee has by five (5) days' prior written notice
specified to the other parties):

  To AGC:   AGC Holdings Limited
c/o Block 750E, Chai Chee Road, #05-07/08
Technopark@Chai Chee, Singapore 469005,
Fax Number:    +65 64461374
Attention:    Legal
 
To Abacus
 
ABACUS Plaza
3 Tampines Central 1
#08-01
Singapore 529540
 
To Travelocity:
 
Travelocity.com LP
Address: 3150 Sabre Dr., MD 9416, Southlake, Texas 76092, USA
Fax Number: +1 (682) 605-0451
Attention: President
With copy (which shall not constitute notice) to:
Travelocity.com LP
Address: 3150 Sabre Dr., MD 9416, Southlake, Texas 76092, USA
Fax Number: +1 (682) 605-0068
Attention: General Counsel
 
To the Company:
 
Zuji Holdings Limited
Address: c/o Block 750E, Chai Chee Road, #05-07/08
Technopark@Chai Chee, Singapore 469005,
Fax Number: +65 64461374
Attention: Legal


Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by fax,
when despatched.

        8.6    Waiver.    No failure or delay by any party in exercising any
right, power or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of the same preclude any further
exercise thereof or the exercise of any other right, power or remedy. Without
limiting the foregoing, no waiver by any party of any breach of any provision
hereof shall be deemed to be a waiver of any subsequent breach of that or any
other provision hereof.

        8.7    Severability.    If any provision or part of a provision of this
Agreement or its application to any party, shall be, or be found by any
authority of competent jurisdiction to be, invalid or unenforceable, such
invalidity or unenforceability shall not affect the other provisions or parts of
such provisions of this Agreement, all of which shall remain in full force and
effect.

        8.8    Counterparts.    This Agreement may be entered into on separate
engrossments (including facsimile engrossments), each of which when so executed
and delivered shall be an original but each engrossment shall together
constitute one and the same instrument and shall take effect from the time of
execution of the last engrossment.

12

--------------------------------------------------------------------------------




        8.9    Governing Law and Arbitration.    This Agreement shall be
governed by and construed in accordance with English law. Any dispute arising
out of or in connection with this Agreement, including any questions regarding
its existence, validity or termination, shall be referred to and finally
resolved by arbitration in London, England in accordance with the Rules of
Arbitration of the London Court of International Arbitration ("LCIA") then
applying, which rules are deemed to be incorporated by reference to this Clause.
The tribunal shall consist of three arbitrators to be appointed by the LCIA in
accordance with the LCIA Rules of Arbitration. The language of the arbitration
shall be English. The award rendered by the arbitrators shall be final and
binding upon the parties concerned.

        8.10    Further Assurances.    The parties hereto shall do and execute
or procure to be done and executed all such further acts, deeds, documents and
things as may be reasonably necessary to give full effect to the terms of this
Agreement, both before and after the Closing.

        8.11    Binding Effect.    This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, executors, administrators, successors and assigns.

        8.12    Headings.    Headings are inserted for convenience only and
shall not affect the construction of this Agreement.

        8.13    No Brokers.    Each Shareholder and Travelocity represent to the
others that no broker or finder has been employed in connection with the
transactions hereunder.

        8.14 Schedules and Exhibits. All Schedules and Exhibits attached to this
Agreement are by reference made a part hereof.

        8.15    Confidentiality; Public Announcement.    The parties agree and
acknowledge that Clause 12 of the Joint Venture Agreement shall apply to the
terms of this Agreement and the transactions contemplated hereby. Any public
announcement of the transactions contemplated by this Agreement (except those
required by law or by stock exchange listing requirements) must only be made
with the prior written consent of all of the parties. Where reasonably
practicable to do so, the parties must agree the contents of any such public
announcement (including one required by law or by stock exchange listing
requirements). Consent from any party must not be unreasonably withheld.
Notwithstanding the foregoing, each Shareholder acknowledges and agrees that
Travelocity and its Affiliates (including Sabre Holdings Corporation) are
permitted to make filings under the U.S. Securities Exchange Act of 1934, as
amended, disclosing the transactions contemplated hereby and attaching some or
all of this Agreement without prior consultation with either Shareholder.

        8.16    Interpretation.    The word "or" is not exclusive, and the words
"include" and "including" are not limiting. Any references to "$" or "Dollars"
shall be references to the United States Dollar, the legal currency of the
United States of America. Unless the context requires otherwise, words importing
the singular include the plural and vice versa and words importing a gender
include every gender. Any reference to a "person" means any individual,
corporation, limited liability company, partnership, firm, joint venture,
association, joint-stock company, trust, estate, unincorporated organization,
governmental or regulatory body or other entity. The word "Law" shall have the
meaning ascribed to it in Schedule 2.5 hereto.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the day and year first written above.

[Unnumbered individual counterpart signature pages to follow]

13

--------------------------------------------------------------------------------



SIGNED by               /s/  PETER KELLY      

--------------------------------------------------------------------------------


 
 
 
 
       

--------------------------------------------------------------------------------

   
 
 
 
 
       

--------------------------------------------------------------------------------

   
 
 
for and on behalf of
 
 
 
 
AGC HOLDINGS LIMITED
 
 
 
 
in the presence of: /s/  NEIL THOMPSON      

--------------------------------------------------------------------------------



SIGNED by               /s/  TAN KIM THIAM      

--------------------------------------------------------------------------------


 
 
 
 
       

--------------------------------------------------------------------------------

   
 
 
 
 
       

--------------------------------------------------------------------------------

   
 
 
for and on behalf of
 
 
 
 
AGC HOLDINGS LIMITED
 
 
 
 
in the presence of: /s/  MUI CHEE WAI      

--------------------------------------------------------------------------------



SIGNED by               /s/  SCOTT OHMAN      

--------------------------------------------------------------------------------


 
 
 
 
       

--------------------------------------------------------------------------------

   
 
 
for and on behalf of
 
 
 
 
AGC HOLDINGS LIMITED
 
 
 
 
in the presence of: /s/  CECILIA LEUNG      

--------------------------------------------------------------------------------




SIGNED by
 
 
 
        /s/  SCOTT BLUME      

--------------------------------------------------------------------------------


 
 
for and on behalf of
 
 
 
 
ZUJI HOLDINGS LIMITED
 
 
 
 
in the presence of: /s/  CHIEN HOOI YEN      

--------------------------------------------------------------------------------




SIGNED by
 
 
 
        /s/  GARRETT K. GOLDEN      

--------------------------------------------------------------------------------


 
 
for and on behalf of
 
 
 
 
TRAVELOCITY.COM LP
 
 
 
 
in the presence of:    /s/  UDAI DHAWAN      

--------------------------------------------------------------------------------




SIGNED by
 
 
 
        /s/  DON BIRCH      

--------------------------------------------------------------------------------


 
 
for and on behalf of
 
 
 
 
ABACUS INTERNATIONAL PTE. LTD.
 
 
in the presence of:    /s/  JOHN LAU      
 
 

--------------------------------------------------------------------------------




SIGNED by
 
 
 
        /s/  GARRETT K. GOLDEN      

--------------------------------------------------------------------------------


 
 
for and on behalf of
 
 
 
 
SABRE INC.
 
 
 
 
in the presence of: /s/  UDAI DHAWAN      

Sabre is executing this Agreement solely for the purpose of its obligations
under Article 7 of this Agreement, and not any other provision hereof.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.38



PUT OPTION AGREEMENT
AGREEMENT
ARTICLE I OPTION TO PUT STOCK
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
ARTICLE III REPRESENTATIONS AND WARRANTIES OF TRAVELOCITY
ARTICLE IV ADDITIONAL COVENANTS AND AGREEMENTS
ARTICLE V REMEDIES
ARTICLE VI TERMINATION
ARTICLE VII GUARANTEE
ARTICLE VIII MISCELLANEOUS PROVISIONS,
